Citation Nr: 0717044	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to increased initial ratings for pulmonary 
sarcoidosis, rated as noncompensable prior to March 19, 2001 
and 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1983, from September 1990 to June 1991, and from October 1991 
to September 1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included the issue of 
entitlement to an initial rating in excess of 10 percent for 
his service-connected lumbar spine disorder.  However, a 
November 2005 rating decision increased the rating for this 
disability to 60 percent, effective from October 2005, and at 
the time of the veteran's hearing before the Board in March 
2007, the veteran withdrew this claim from his appeal.  The 
Board therefore finds that this issue is no longer a subject 
for current appellate review.  38 C.F.R. § 20.204(b) (2006).

The Board also observes that at the time of his March 2007 
hearing before the Board, the veteran also raised the issue 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  This claim is referred to the regional office 
(RO) for appropriate adjudication.

The Board further notes that in his original claim on appeal, 
the veteran sought an initial compensable evaluation for his 
service-connected pulmonary sarcoidosis.  Thereafter, a June 
2005 rating decision increased the rating for this disorder 
to 30 percent, effective from March 19, 2001.  The veteran 
has continued the appeal.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected pulmonary sarcoidosis was 
essentially asymptomatic prior to March 19, 2001 without any 
prescribed corticosteroid treatment; since March 19, 2001, 
there was not more than pulmonary involvement which required 
more than low dose or intermittent corticosteroids.

2.  Relevant pulmonary function studies do not reflect 
findings of any significant pulmonary impairment.

3.  For the period prior to July 22, 1999, the veteran's 
service-connected dysthymia was manifested by not more than 
mild symptoms without any evidence of adverse impact on the 
ability to perform occupational tasks.  

5.  Effective from July 22, 1999, service-connected dysthymia 
is manifested by symptoms that more nearly approximate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but not occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
in excess of 0 percent prior to March 19, 2001 or  30 percent 
thereafter for pulmonary sarcoidosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6846 (2006).

2.  For the period prior to July 22, 1999, the schedular 
criteria for entitlement to an evaluation in excess of 10 
percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 Diagnostic Code 
9433 (2006).

3.  Effective from July 22, 1999, the schedular criteria for 
a 30 percent, but not higher, evaluation for dysthymia have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130 Diagnostic Code 9433 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims for increased ratings.

First, an October 2003 letter advised the veteran of the 
evidence necessary to substantiate his claims, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A similar letter was 
subsequently provided to the veteran in January 2004.  Id.  

A March 2006 letter from the RO also advised the veteran of 
the bases for assigning ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the October 2003 and January 2004 VCAA notice 
letters did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and the 
record does not indicate that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
already contained in the claims file.  The veteran has also 
not indicated any intention to provide any additional 
evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that remand of the veteran's claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Entitlement to Increased Initial Ratings for Pulmonary 
Sarcoidosis

According to the applicable schedular criteria, as provided 
by Code 6846,Sarcoidosis is rated as follows: 

Cor pulmonale, or; cardiac involvement with congestive 
heart failure, or; progressive pulmonary disease with 
fever, night sweats, and weight loss despite treatment. . . . 
. . . . . . . . . . 100

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control. . . . . . . . . . 
. . . . . . . . . . . . . . . 60 

Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or 
intermittent corticosteroids. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 30

Chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment. . . . . . . . . . 
. . . . . . . . . . . . 0

Or rate active disease or residuals as chronic bronchitis 
(Code 6600) and extra-pulmonary involvement under specific 
body system involved.

Chronic bronchitis is rated under Code 6600 as follows: 

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy . 
. . . . . . . . . . . . . 100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted. . . . 
. . . . . . . . . . . 30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 
. . . . . . . . . . 10

The history of the subject disability shows that the veteran 
was granted service connection for pulmonary sarcoidosis and 
originally assigned a noncompensable rating by a May 1999 
rating decision, effective September 12, 1998, based on 
service medical records and February 1999 VA examination that 
revealed pertinent X-ray findings but that the veteran was 
otherwise asymptomatic.  

VA treatment records for the period of July 1999 to February 
2000 reflect that in December 1999, it was noted that the 
veteran had sarcoidosis but did not have any dyspnea.  There 
are no records for this period that reflect any complaints or 
symptoms pertaining to the veteran's sarcoidosis.

A VA hospital discharge summary for the period of March 19, 
2001 to April 6, 2001 notes that the veteran's diagnoses 
included sarcoidosis and that his medications included 
Prednisone, 20 mg tablet, twice a day.

November 2001 private medical records reflect that the 
veteran reported complaints that included chest soreness and 
dyspnea.  The veteran's medications included Prednisone.  The 
differential diagnosis was sarcoidosis, chest pain, rule out 
myocardial infarction, and atypical chest pain.  
Cardiological imagery did not reflect significant findings to 
strongly suggest ischemia.  

VA treatment records for the period of January 2003 to 
February 2005 reflect that in January 2003, it was noted that 
the veteran had run out of his Prednisone and had not been 
very compliant.  Since he was now having aches and pains in 
his joints, the plan was to put him back on Prednisone.  In 
March 2003, the veteran denied any dyspnea, but did complain 
of feeling tired and general aches and pains.  Pulmonary 
function studies at this time revealed FVC at 69 percent of 
predicted, FEV-1 at 78 percent of predicted, and total lung 
capacity at 93 percent of predicted.  Diffusion capacity was 
mildly reduced.  This was found to be suggestive of very mild 
obstructive lung disease and mild decrease in diffusion 
capacity.  It was noted that the veteran stopped smoking 
about a year earlier and was strongly advised not to smoke.  
In May 2003, it was noted that the veteran had no specific 
complaints and he was continued on Prednisone.  In September 
2003, the veteran reported that he was having quite a bit of 
joint pain with his sarcoidosis, and his Prednisone 
medication was renewed.  In November 2003, the veteran was 
evaluated for a flare-up of his sarcoidosis with pain and 
tenderness in both wrists.  In January 2004, the veteran was 
temporarily taken off of Prednisone and placed on a local 
Medrol Dosepak for his complaints of chest pain.  

VA respiratory examination in March 2005 revealed that the 
veteran had been intermittently on Prednisone for his 
sarcoidosis.  He complained that he was constantly tired and 
had dyspnea with minimal exertion.  He denied any weight 
loss.  Chest X-rays were interpreted to reveal possible hilar 
lymphadenopathy accompanied by bilateral pulmonary nodules 
and fibrosis which may be secondary to sarcoidosis.  A 
pulmonary function study was noted to reveal forced 
expiratory capacity (FEC) at 62 percent of predicted, which 
reportedly improved by 44 percent post bronchial dilator.  
The FEV-1 was at 71 percent of predicted and reportedly 
improved by 39 percent post bronchial dilator.  The "FE" 
was 70 percent of predicted and improved by 22 percent post 
bronchial dilator, and the total lung capacity was 93 percent 
of predicted.  Diffusion capacity was decreased but when 
corrected for the lung volume was in normal limits.  This was 
found to be suggestive of mild obstructive lung disease with 
significant post bronchial dilator response and a mild 
restrictive lung disease, however, it was noted that the 
total lung capacity was within normal limits.  The assessment 
was that the veteran had a significant history of 
sarcoidosis, which had progressively gotten worse based on 
the symptoms of which the veteran had been complaining about.  
The examiner commented that the veteran also had obstructive 
airway disease with significant post bronchial dilator 
response, which was suggestive of hyperreactive airway 
disease.  

Based on the applicable rating criteria, the Board has 
carefully reviewed the pertinent evidence of record and finds 
that with respect to the issue of entitlement to a 
compensable rating prior to March 19, 2001, there is no basis 
for a compensable evaluation.  More specifically, a 30 
percent evaluation for sarcoidosis requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids, and for 
the period prior to March 19, 2001, there is neither evidence 
of persistent symptoms nor evidence that symptoms required 
chronic low dose (maintenance) or intermittent 
corticosteroids.  In , the evidence for this period is also 
not reflective of the type of findings required for even 
higher ratings under the applicable rating criteria.  
Consequently, the Board finds that a preponderance of the 
evidence is against a compensable rating for the period prior 
to March 19, 2001.

As for the issue of entitlement to a rating in excess of 30 
percent effective from March 19, 2001, the Board first notes 
that the next higher rating of 60 percent under Diagnostic 
Code 6846 requires pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control, and 
there is no evidence that such high dose medication has been 
prescribed for the veteran's pulmonary sarcoidosis.  
Moreover, the next higher and maximum rating of 100 percent 
under Diagnostic Code 6846 requires findings of cor 
pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment, and none of these 
criteria have been demonstrated by the current record.  
Finally, although the Board is required to further consider 
whether Diagnostic Code 6600 could provide an alternative 
basis for an increased rating, the pulmonary function study 
results do not provide results consistent with a rating in 
excess of 30 percent under Diagnostic Code 6600.  
Accordingly, the Board finds that a preponderance of the 
evidence is also against entitlement to a rating in excess of 
30 percent for pulmonary sarcoidosis on and after March 19, 
2001.


III.  Entitlement to an initial Rating in Excess of 10 
percent for Dysthymia

The veteran's dysthymia disorder has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9433.  

The rating criteria permit a 10 percent rating for the 
veteran's disability where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication.

The rating criteria permit a 30 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The Board first notes that VA examination in February 1999 
revealed that the veteran complained of intermittent 
depression, but denied any sleep impairment, suicidal 
ideation, lack of interest, or anxiety and was looking 
forward to building a new future with his son and spouse.  
Mental status examination revealed that his mood was okay and 
his affect was broad.  Memory was intact and concentration 
was considered fair.  The Axis I diagnosis was dysthymia and 
the veteran was assigned a global assessment of functioning 
(GAF) scale score of 70 for some mild symptoms with generally 
good functioning and interpersonal relationships.

VA treatment records for the period of July 1999 to February 
2000 reflect that on July 22, 1999, the veteran reported 
feeling depressed and anxious, and that he also had 
difficulties with sleep and concentration.  He exhibited a 
depressed mood and slightly blunted affect.  The diagnosis 
included dysthymia and he was assigned a GAF of 55.  In early 
August 1999, the veteran was evaluated with complaints of 
increased irritability and his spouse complained this was 
making it difficult for her.  The veteran noted that he 
continued to suffer from depressed mood and anxiety, and also 
reported sleep impairment.  The diagnosis was dysthymia by 
history and adjustment disorder with mixed mood.  In early 
February 2000, the veteran reported feeling depressed and 
mental status examination revealed blunted affect, depressed 
mood, thoughts coherent with good insight and judgment, and 
no active suicidal or violent ideation.  The assessment was 
major depression recurrent, and the veteran was assigned a 
GAF of 50.

In mid February 2000, mental status examination revealed that 
thought processes were logical and goal-oriented but that the 
veteran reported chronic mild depression and sleep 
difficulties.  The veteran was assigned a GAF of 60.  At the 
end of the month, the veteran was assigned a GAF of 60.  In 
March 2000, the veteran continued to complain of depression 
and sleep impairment.  The assessment was major depression 
recurrent, and he was assigned a GAF of 55.  

VA records from November 2001 reflect that Axis I diagnoses 
included dysthymia and panic attacks and it was also noted 
that the veteran was experiencing social isolation due to his 
separation from his spouse and financial difficulties.  The 
veteran was assigned a GAF of 45 to 50.  In July 2002, the 
Axis I diagnosis was dysthymia and post-traumatic stress 
disorder (PTSD), and the veteran was assigned a GAF of 60.  

VA mental disorders examination in February 2005 revealed 
that treatment records from February 2000 noted the veteran's 
report of chronic depression and marital difficulties.  
Mental status examination revealed some memory impairment and 
confusion at the beginning of the session which disappeared 
as the session continued.  The veteran reported 
"hallucinations" but was found to be very vague in his 
description.  The veteran remained social and interactive, 
especially in his church.  There was no impairment in thought 
processing or communication, and he denied suicidal thoughts 
and plans.  Sleep was not identified as a problem.  The Axis 
I diagnosis was mood disorder (minor depression) due to 
medical condition (sarcoidosis) and alcohol abuse reportedly 
in remission, and the veteran was assigned a GAF of 60.

Turning first to the period prior to July 22, 1999, the Board 
notes that the medical evidence reflects that in February 
1999, the veteran experienced intermittent depression, but 
denied any sleep impairment, suicidal ideation, lack of 
interest, or anxiety and was looking forward to building a 
new future with his son and spouse.  It also revealed that 
his mood was okay, that his affect was broad, that his memory 
was intact, and that his concentration was fair.  He was also 
assigned a GAF of 70.  Thus, with the exception of 
intermittent complaints of depression, for the period prior 
to July 22, 1999, the Board finds that the medical evidence 
is against a finding that the veteran was experiencing 
decreased work efficiency and intermittent periods of 
inability to perform occupational tasks due to the remaining 
symptoms required for a 30 percent evaluation.  

However, on July 22, 1999, it was noted that the veteran 
reported feeling depressed and anxious, and that he also had 
difficulties with sleep and concentration.  He also exhibited 
a depressed mood and slightly blunted affect, and was 
assigned a GAF of 55.  Therefore, giving the veteran the 
benefit of the doubt, as of July 22, 1999, the Board will 
conclude that the veteran's symptoms were sufficiently 
consistent with the majority of the symptoms required for the 
next higher rating of 30 percent to warrant entitlement to 
the assignment of that rating, effective from that date.  
38 C.F.R. § 4.7.  

While some of the veteran's symptoms may be consistent with a 
50 and 70 percent rating, most of the criteria for these 
evaluations are not demonstrated by current clinical 
findings, and total occupational or social impairment is 
clearly not indicated.  

In summary, while the Board finds that entitlement to a 
rating in excess of 10 percent for dysthymia is not warranted 
prior to July 22, 1999, the Board finds that the overall 
degree of functional impairment produced by the veteran's 
disability is within the range contemplated by a 30 percent 
evaluation effective on and after July 22, 1999.  


ORDER

Entitlement to a compensable evaluation for pulmonary 
sarcoidosis prior to March 19, 2001 or to an evaluation in 
excess of 30 percent for pulmonary sarcoidosis thereafter is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
dysthymia prior to July 22, 1999, is denied.

A 30 percent rating is granted for dysthymia, effective from 
July 22, 1999, subject to the applicable provisions pertinent 
to the disbursement of monetary funds.


REMAND

With respect to the remaining issue of entitlement to service 
connection for hearing loss, the Board has reviewed the 
claims folder and has been unable to locate a VCAA notice 
letter notifying the veteran of the evidence necessary to 
substantiate this claim.  Thus, the Board finds that 
appellant should be provided with a VCAA notice letter as to 
his claim for service connection for hearing loss, noting the 
evidence necessary to substantiate the claim, and the 
respective obligations of VA and the appellant in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be asked to provide any 
evidence in his possession that pertains to this claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter as to his claim for 
service connection for hearing loss, 
noting the evidence necessary to 
substantiate the claim, and the 
respective obligations of VA and the 
appellant in obtaining such evidence.  
The appellant should also be asked to 
provide any evidence in his possession 
that pertains to this claim.

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
veteran's claim for service connection 
for hearing loss should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


